DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 6/14/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690).
As per claim 1, Greenberg teaches a computer-implemented method for generating translation suggestions for subtitle events, the method comprising: 
receiving a sequence of source-language subtitle events associated with a content item, wherein each source-language subtitle event includes a different textual string representing a corresponding portion of the content item (paragraphs [0006-0009, 0035, 0037-0040]-his text/string time-coded dialog script for media files); 
generating [a unit of] translatable text based on a textual string included in at least one source-language subtitle event from the sequence (ibid, paragraph [0040]-his high-quality compressed and time-coded master subtitle text file in the original language); 
translating, via software executing on a machine, the [unit of] translatable text into target-language text (ibid-his ISMT-interactive statistical machine translator, machine translation along with translation memory combination, producing translation of the translatable text files); 

generating, for display, a subtitle presentation template that includes the at least one target-language subtitle event (ibid-his generated template file, including time coding, synchronization and subtitles in target-language for editing). 
Greenberg lacks explicitly teaching the above unit of translatable text as taught by Xu (paragraph [0006]-his sentence unit determining module and corresponding subtitle generation).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion).
As per claim 2, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein Xu further teaches generating the unit of translatable text comprises combining a textual string included in each of multiple subtitle events into a single unit of translatable text (ibid, Xu, paragraph [0006-0008]-his sentence unit index, combining multiple partitioned text as the multiple subtitle events, into a single sentence unit of translatable text via his subtitles in the sentence unit). 
As per claim 3, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein generating the unit of translatable text comprises separating the textual string into multiple units of translatable text (ibid-Xu, see his partitioning discussion, with respect to his translatable units of text). 
claim 4, Greenberg with Xu make obvious the computer-implemented method of claim 3, but lacks explicitly teaching that which the Examiner takes official notice, that it was obvious to one of ordinary skill in the art, before the effective filing date of the invention that, the at least one source-language subtitle event includes no more than a single textual string (i.e. one word sentences, including interrogatives, “Who?” Imperatives or commands, “Stop!”, Declarative, “Me.” and a litany of others, used in dialog, script, subtitling, which would clearly be evident as a single text string subtitle event, readily produced by google “one-word sentences” citation). 
 Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu in combination with a single text string subtitle event, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion). 
As per claim 5, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein translating the unit of translatable text into target-language text comprises: 
translating a first unit of translatable text based on a first textual string included in a first source-language subtitle event from the sequence into a first unit of target-language text (ibid-Greenberg/Xu, his dialog script and corresponding units of text as taught by Xu, including a first and second unit of text via his sentences as units and subtitles as subtitle events); and 
translating a second unit of translatable text based on a second textual string included in a second source-language subtitle event from the sequence into a second unit of target-language text (ibid, with respect to the second textual string sentence unit as discussed above and translated). 
As per claim 6, Greenberg with Xu make obvious the computer-implemented method of claim 5, wherein generating the at least one target-language subtitle event comprises combining the first unit of target-language text 
As per claim 7, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein generating the at least one target-language subtitle event comprises separating the target-language text into multiple target-language subtitle events (ibid-Greenberg, his time-coded translated subtitles, as partitioned and presented). 
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690) in view of Feinstein et al. (Feinstein, US 2020/0098352).
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein Greenberg with Xu make obvious a [non-transitory computer-readable storage medium] includes instructions that, when executed by one or more processors, configure the one or more processors to perform the steps of (Greenberg, paragraph Xu, paragraph [0002, 0029], Fig. 1, paragraph [0013]): 

generating a unit of translatable text based on a textual string included in at least one source-language subtitle event from the sequence (ibid); 
causing the unit of translatable text to be translated into machine translated text in a target language (ibid); 
generating, based on the machine translated text, at least one target-language subtitle event associated with a portion of the content item corresponding to the at least one source-language subtitle event (ibid); and 
generating, for display, a subtitle presentation template that includes the at least one target-language subtitle event (ibid). 
The above combination lacks explicitly teaching that which Feinstein teaches a non-transitory computer-readable storage medium includes instructions that, when executed by one or more processors, configure the one or more processors to perform steps (paragraphs [0075, 0076, 0080]). Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a system and computer storing instructions for execution via a processor to implement the instructions, regarding script for translation in specific units of translation, such as sentence units (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Feinstein). 
As per claim 12, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 11, wherein causing the unit of translatable text to be translated comprises: 

causing the unit of translatable text to be translated into second target-language text with a translation memory application (ibid-Greenberg, his translation memory, previous translations, and reliance upon MT and translation memory, for translation). 
As per claim 13, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 12, Feinstein teaching that which Greenberg with Xu lack, further comprising instructions that, when executed by one or more processors, configure the one or more processors to perform the step of ranking a translation quality of the first target-language text and the second target-language text (paragraph [0053, 0092-0094]-his machine translation compared to previous translations or translation memory, and corresponding quality check based on scoring thereof). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a script for translation in specific units of translation, such as sentence units, translated using the highest quality version of the translation (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Feinstein).
As per claim 14, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 13, wherein ranking the translation quality of the first target-language text and the second target-language text comprises: 
determining a first translation quality of the first target-language text based on one or more heuristic parameters associated with the unit of translatable text (ibid, Freinstein paragraphs [0053, 0092-0094]-his language processing engine generating score for translation quality); 

based on the first translation quality and the second translation quality, selecting one of the first target-language text or the second target-language text as a highest quality translation (ibid-his selected translation based on the accuracy/quality of the translation determined). 
As per claim 15, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 13, wherein ranking the translation quality of the first target-language text and the second target-language text comprises: 
determining a first translation quality of the first target-language text with a machine-learning model (ibid, Feinstein, paragraphs [0053, 0092-0094]-his machine learning/training for the quality checker, with respect to the machine translation, see also Greenberg IMST learning discussion, paragraph [0040]); 
determining a second translation quality of the second target-language text with the machine-learning model (ibid, Feinstein, paragraphs [0053, 0092-0094]-his machine learning/training for the quality checker, with respect to the 
based on the first translation quality and the second translation quality, selecting one of the first target-language text and the second target-language text as a highest quality translation (ibid-Feinstein, his selected translation based on the accuracy/quality of the translation determined). 
As per claim 16, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 11, wherein generating the unit of translatable text comprises combining a textual string from each of multiple source-language subtitle events from the sequence into a single unit of translatable text (ibid-see claim 2, corresponding and similar limitation). 
As per claim 17, Greenberg with Xu with Feinstein make obvious the non-transitory computer-readable storage medium of claim 11, wherein generating the unit of translatable text comprises separating the textual string into multiple units of translatable text (ibid-see claim 3, corresponding and similar limitation). 
As per claim 18, claim 18 sets forth limitations similar to claim 11 and is thus rejected under similar reasons and rationale, wherein Greenberg with Xu with Feinstein make obvious a system, comprising: 

receive a sequence of source-language subtitle events associated with a content item, wherein each source-language subtitle event includes a different textual string representing a corresponding portion of the content item (ibid-see claim 11, corresponding and similar limitation); generate a unit of translatable text based on a textual string included in at least one source-language subtitle event from the sequence (ibid); translate, via software, the unit of translatable text into target-language text; generate, based on the target-language text, at least one target-language subtitle event associated with a portion of the content item corresponding to the at least one source-language subtitle event (ibid); and generate, for display, a subtitle presentation template that includes the at least one target-language subtitle event (ibid). 
As per claim 19, Greenberg with Xu with Feinstein make obvious the system of claim 18, wherein the processor translates the unit of translatable text by: causing the unit of translatable text to be translated into first target-language text with a machine translation application (ibid-see claim 12, corresponding and . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690), as applied to claim 1 above, and further in view of Li et al. (Li, US 2012/0275761).
As per claim 8, Greenberg with Xu make obvious the computer-implemented method of claim 1, wherein generating the subtitle [presentation] template comprises temporally aligning the target-language text with the unit of translatable text (ibid-see Greenberg, synchronize discussion, paragraphs [0018-0020]), but lacks explicitly teaching that which Li teaches the presentation template comprises temporally aligning the target-language text with the unit of translatable text (paragraphs [0040, 0041, 0043]-his time stamps/coded, translatable subtitle text along with target language text, and aligned and output). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu with the temporal alignment of subtitle text as taught by Li as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units and synchronized portions of text for interaction (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Li, see also his paragraphs [0034, 0035]).
claim 9, Greenberg with Xu with Li make obvious the computer-implemented method of claim 8, wherein temporally aligning the target-language text with the unit of translatable text comprises positioning in the subtitle presentation template a first target-language subtitle event that includes a portion of the target-language text to begin when a first source-language subtitle event that includes a portion of the unit of translatable text begins (ibid-Li-see his alignment discussion, time coding and beginning, and playback and corresponding positioning, see also Fig. 2, with respect to his target language text and translatable text, for beginning, paragraphs [0040-0043]). 
As per claim 10. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (Greenberg, US 2014/0068687) in view of Xu et al. (Xu, US 2006/0074690) in view Feinstein, as applied to claim 18 above, and further in view of Li.
As per claim 20, Greenberg with Xu with Feinstein make obvious the system of claim 18, but lack that which Li teaches wherein the subtitle template temporally arranges the sequence of source-language subtitle events with respect to a series of time codes that each indicate a specific playback time in the content item (ibid-see claim 10, corresponding and similar limitation, Li’s, paragraphs [0037-0043]-see above temporal discussion, his timestamps/coded and synchronized playback time selection, based on the timestamps).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Greenberg and Xu to combine the prior art element of generating a subtitle translation file as taught by Greenberg with generating a unit of translatable text, as taught by Xu with the temporal alignment of subtitle KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having the script for translation in specific units of translation, such as sentence units and synchronized portions of text for interaction (ibid-Xu, see his unit and sentence units for translation discussion, see also Greenberg dialog/script for translation discussion, ibid-Li, see also his paragraphs [0034, 0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
9/10/2021